Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 10 and 13 – 16 of U.S. Patent No. 10, 324, 914. Although the claims at issue are not identical, they are not patentably distinct from each other, see the mapping below:
Current Application 17/530,966
U.S. Patent No. 10,324, 914
1
1
2
1
3
2
4
3
5
3
6
6
7
1
8
14
9
14
10
14
11
15
12
16
13
6
14
14
15
7
16
7
17
8
18
9
19
10
20
13









Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 8, 11 and 15 – 18 of U.S. Patent No. 11,281,642. Although the claims at issue are not identical, they are not patentably distinct from each other, see the mapping below:
Current Application 17/530,966
U.S. Patent No. 11,281, 642
1
1
2
1
3
5
4
6
5
7
6
8
7
4
8
1
9
1
10
5
11
6
12
7
13
8
14
4
15
11
16
11
17
15
18
16
19
17
20
18



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 12 and 14 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0203887 issued to Dinendra Joshi et al (hereinafter referred to as Joshi) in view of U.S. Patent No. 9,372,479 issued to Stephen Phillips et al (hereinafter referred to as Phillips).
As to claim 1, Joshi discloses maintaining a mapping of data that is divided among a plurality of database systems (backend relational databases comprise relationship details are maintained that comprise unique identifier keys and foreign relationship keys, these databases are accessed using the interoperable layer, see Joshi: Para. 0029 - 0030), wherein the plurality of database systems comprises a primary data storage system and a secondary data storage system (data is stored in databases, current data is stored in current database and historical data is purged and stored in an archive database, see Joshi: Para. 0031 - 0032); 
receiving a data request directed to the primary data storage system (user enters a query via the enterprise application for current data and the query is modified to provide simultaneous data access to both databases (current and historical/archive database), see Joshi: Para. 0032); 
determining that data needed to satisfy the data request is stored in the secondary storage system based on the maintained mapping of data (user enters a query via the enterprise application and the query is modified to provide simultaneous data access to historical data in the archive database as well, see Joshi: Para. 0032); 
translating the data request into a first query directed to the primary data storage system (native queries are converted to a SQL UNION format to correspond to the current as well archive databases, see Joshi: Para. 0039); 
translating the data request into a second query directed to the secondary data storage system (native queries are converted to a SQL UNION format to correspond to the current as well archive databases, see Joshi: Para. 0039); and, 
combining first results received from the first query with second results received from the second query into a combined query result that is responsive to the data request (query results are combined into a single list and returned to user via the enterprise application, see Joshi: Para. 0043 - 0045).
However, Joshi does not explicitly disclose maintaining a mapping of data that is divided among a plurality of database systems residing in correspondingly distinct data storage devices.
Phillips teaches maintaining a mapping of data that is divided among a plurality of database systems residing in correspondingly distinct data storage devices (database devices communicated with/between using database drivers interfaced in the database driver layer, see Col. 8 lines 46 – 67).
Phillips and Joshi are analogous due to their disclosure of query execution on a multi-source database system.



Therefore, it would have been obvious to modify Joshi’s use of simultaneous querying of production and archive database with Phillips’ use of a driver layer for communicating database queries to different devices in order to provide an energy management technology including systems and methods for operating a database layer within a tiered architecture for managing control devices.

As to claim 2, Joshi modified by Phillips discloses wherein a database driver gate is configured to interface with one or more database drivers for accessing the plurality of database systems, wherein the database driver gate translates the data request into the first query (The database system also includes a device driver layer including a plurality of device drivers, each device driver adapted to communicate with a corresponding device type, see Phillips: Col. 1 line 58 – Col. 2 line 4, the database driver layer is a database driver gate in accordance with Applicant’s specification).

As to claim 3, Joshi modified by Phillips discloses wherein data on each of the plurality of database systems is managed by a separate database management system (the current and archive databases are separate database instances, see Joshi: Para. 0031).



As to claim 4, Joshi modified by Phillips discloses monitoring data migration between the primary data storage system and the secondary data storage system (automated archive-and-purge process, see Joshi:  Para. 0029 - 0030); and 
updating the mapping according to the data migration detected by the monitoring (when data is migrated between shards, the mapping in the mapping database is updated for each migration, see Bercovici: Para. 0051).

As to claim 5, Joshi modified by Phillips discloses monitoring data migration between the primary data storage system and the secondary data storage system (automated archive-and-purge process, see Joshi:  Para. 0029 - 0030); and 
updating the mapping according to the data migration detected by the monitoring, wherein the monitoring includes communicating with a data agent that assists in copying, archiving, migrating, and/or replicating data from the primary data storage system (As the data becomes obsolete or inactive over a period, it is removed or purged from current database 302 and moved to archive database 304, The relationship details are maintained in the archived and purged data and this data is identified by the same relationships (based on the primary and foreign key relationships) as the current data, see Joshi: Para. 0029 - 0030).

As to claim 7, Joshi modified by Phillips discloses presenting the combined query result via a user interface (query results are combined into a single list and returned to user via the enterprise application, see Joshi: Para. 0043 - 0045).

Claims 8 – 12 and 14 are rejected using similar rationale to the rejection of claims 1 – 5 and 7 above, respectively.
Claims 15 – 19 are rejected using similar rationale to the rejection of claims 1 – 5 above.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Phillips, and in further view of U.S. Patent No. 9,213,540 issued to Bryan Rickey et al (hereinafter referred to as Rickey).
As to claim 6, Joshi modified by Phillips discloses receiving at a reporting server a copy of metadata from the primary data storage system (automated archive-and-purge process sends move requests at specified time intervals based on parameters for archiving, see Joshi: Para. 0029); 
receiving, at the reporting server, a request for a report of data on the primary data storage system (execute reports on the reports server, see Joshi: Para. 0015 and 0028); and 
generating the report of data on the primary data storage system (execute reports on the reports server, see Joshi: Para. 0015 and 0028).
However, Joshi modified by Phillips does not explicitly disclose generating the report of data on the primary data storage system using the copy of metadata received from the primary data storage system.
Rickey teaches generating the report of data on the primary data storage system using the copy of metadata received from the primary data storage system (reports on snapshot of existing resources in a database, see Col. 10 lines 24 – 44). 
Rickey, Phillips and Joshi are analogous due to their disclosure of report generation on a multi-source database system.
Therefore, it would have been obvious to modify Joshi and Phillips’ use of simultaneous querying of production and archive database with Rickey's use of estimating result sizes and using metadata for report generation in order to provide an automated workflow management system that manages retiring (archiving) of data based on its use.

Claim 13 is rejected using similar rationale to the rejection of claim 6 above.
Claim 20 is rejected using similar rationale to the rejection of claim 6 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164